Citation Nr: 1204013	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from February 1959 to March 1963.  He died in October 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to DIC benefits and death pension benefits.  Jurisdiction presently resides with the RO in Atlanta, Georgia.

Although the RO originally only addressed the issue of nonservice-connected death pension benefits and DIC benefits pursuant to 38 U.S.C.A. § 1318, in the January 2010 statement of the case, the RO also found that there was no evidence showing that the Veteran's service-connected condition caused or contributed to the cause of death.  As the appellant has appealed all the issues listed in the statement of the case, the issue of entitlement to service connection for the cause of the Veteran's death also is on appeal, as reflected on the first page of this decision.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service connected for bilateral varicose veins, rated as 50 percent disabling. 

2.  The Veteran served on active duty from February 1959 to March 1963 with no service in the Republic of Vietnam.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011). 

2.  The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§1521, 1541 (West 2002) ; 38 C.F.R. §§ 3.1(d), 3.3, 3.6, 3.12a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2010).

In regard to the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 and nonservice-connected death pension, because the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  


II.  Entitlement to Benefits under 38 U.S.C.A. § 1318  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service- connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002).  The total rating may be either schedular or based upon unemployability.  See id.  

"Entitled to receive" generally means that at the time of death, the veteran was entitled to but not receiving compensation because (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received it due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 38 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  See generally 38 C.F.R. § 3.22(b).  

Evidence of record indicates that the Veteran was assigned a disability rating of 50 percent for bilateral varicose veins from January 3, 1975.  He also was granted temporary total ratings based on surgery requiring convalescence from April 1, 1977 to June 1, 1977, and from June 17, 1977 to September 1, 1977.  The Veteran's service-connected varicose veins were not rated as totally disabling for a continuous period of at least 10 years immediately preceding his death in October 2007.  As such, the appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied.  As the law, and not the evidence, is dispositive of this claim, her appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, the appellant has not specifically alleged that there was clear and unmistakable error (CUE) in any prior final rating decisions.  As such, no further action or consideration is warranted.  See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II). 

In denying the appellant's claim, the Board does not wish in any way to diminish the Veteran's years of service.  Although sympathetic to her claim, the Board is without authority to grant them on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002). 

III.  Entitlement to Nonservice-connected Death Pension

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j) or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA death pension benefits to the surviving spouse of a veteran, the veteran must have had the requisite service.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  

The Veteran's DD-Form 214 shows he served in the U.S. Army from February 1959 to March 1963 and did not have any foreign and/or sea service.  The National Personnel Records Center also confirmed in January 2010 that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Because the Veteran did not serve in Vietnam, the Vietnam era is considered to begin on August 5, 1964, which is after the Veteran's discharge from service.  Thus, the personnel records show that the Veteran did not serve during a period of war.  And although the Veteran was receiving compensation for service-connected varicose veins at the time of his death, this was not based on wartime service.  See 38 C.F.R. § 3.3(a)(4)(ii).

The appellant contends that the Vietnam War started in 1961.  However, as reflected above this is not the case for individuals with no service in Vietnam.  As the Veteran did not serve during a period of war, entitlement to nonservice-connected death pension benefits is not warranted for the appellant.  As the law, and not the evidence, is dispositive of this claim, her appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Again, in denying the appellant's claims, the Board does not wish in any way to diminish the Veteran's years of service.  Although sympathetic to her claims, the Board is without authority to grant them on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002).   


ORDER

Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension benefits is denied.


REMAND

As discussed in the introduction, although the appellant did not originally seek entitlement to service connection for the cause of the Veteran's death, the RO in the January 2010 statement of the case noted that there was no evidence that the Veteran's service-connected condition caused or contributed to cause the Veteran's death.  The appellant appealed all issues listed in the statement of the case on the VA Form 9 timely submitted in March 2010 and has since submitted argument for why she should be entitled to service connection for the cause of the Veteran's death.

The appellant has not been provided with any notice of the criteria to substantiate a service connection claim for the cause of death.  This should be remedied on remand.

The appellant contends that the Veteran's service-connected bilateral varicose veins caused the Veteran's death due to head and neck cancer because he was not able to have surgery due to his heart problem weakened by his circulatory problem.  

The record shows the Veteran was diagnosed with paranasal sinus cancer in September 2006.  A medical statement from a VA physician notes at that time that the Veteran had multiple medical co-morbidities including reduced cardiac ejection fraction, impaired renal function, cardiovascular disease, and hypertension, which made him a poor candidate for surgery.  Subsequent medical statements dated in February 2007, May 2007, and September 2007 also note that the Veteran was not a good surgical candidate due to multiple medical problems.

It is not clear what, if any, effect the Veteran's service-connected varicose veins had on his cardiovascular disease; or for that matter, what, if any, effect the Veteran being a poor surgical candidate contributed to his death.  As this is a medical issue, a medical opinion is necessary to resolve this claim. 

On remand, the RO should make arrangements to obtain the Veteran's terminal records from Ogeechee Area Hospice Inpatient Center, as well as his complete VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant about (1) the information and evidence not of record that is necessary to substantiate the claim for service connection for the cause of the Veteran's death (see Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007)); (2) the information and evidence that VA will seek to obtain on her behalf; and (3) the information or evidence that she is expected to provide.  A copy of this notification must be associated with the claims folder.  

2.  Make arrangements to obtain the Veteran's terminal records from Ogeechee Area Hospice Inpatient Center.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 1963 until his death in October 2007.

4.  After the above development has been conducted, provide for a VA cardiovascular opinion with a physician.  The claims file must be made available to, and reviewed by, the physician.  

The physician must provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral varicose veins caused or contributed substantially or materially to the Veteran's death; that they combined to cause death; or that they aided or lent assistance to the production of death?  In providing this opinion, the physician should acknowledge the appellant's contention that the service-connected bilateral varicose veins caused or contributed to the Veteran's death due to head and neck cancer because he was not able to have surgery due to his heart problem weakened by his circulatory problem.  

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the appellant a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


